Citation Nr: 0920614	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss.  

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

In June 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  

The Board has recharacterized the appeal issue to include 
consideration of whether new and material evidence has been 
received.  As the claim is reopened herein, the Veteran is 
not prejudiced by such action.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  Rating decision dated in August 2003 denied service 
connection for bilateral hearing loss.  The Veteran filed a 
notice of disagreement and a Statement of the Case (SOC) was 
issued in February 2004; however, a timely substantive appeal 
was not received.

2.  Since the August 2003 rating decision, the Veteran has 
submitted evidence that relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

3.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss is related to in-service noise 
exposure.  

CONCLUSIONS OF LAW

1.  The August 2003 decision, which denied service connection 
for bilateral hearing loss, is final; evidence submitted 
since that time is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

Rating decision dated in August 2003 denied service 
connection for bilateral hearing loss finding that the 
condition neither occurred in nor was caused by service.  It 
was noted that the VA physician opined unfavorably regarding 
a causal relationship between hearing loss and any event, 
injury, disease or noise exposure experienced during military 
service.  The Veteran disagreed with this decision and a SOC 
was furnished in February 2004.  A Form 9 was received in 
November 2004; however, the RO determined it was not timely 
and instead considered the submission as a claim to reopen.  
As the appeal was not timely, the August 2003 rating decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  In reviewing the claims file, it appears that the RO 
reopened the Veteran's claim.  That is, in a June 2005 rating 
decision, the RO noted that evidence sufficient to reopen the 
previously denied claim had been received and the issue was 
deferred for additional examination.  Notwithstanding the 
RO's finding, it is a jurisdictional requirement that the 
Board reach its own determination as to whether new and 
material evidence has been presented.  The Board is required 
to consider the issue of finality prior to any consideration 
on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & 
Supp. 2007); see Barnett v. Brown, 8 Vet. App. 1 (1995).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted since the August 2003 final decision 
includes a statement from Dr. T.S., F.A.C.S. indicating that 
the Veteran's in-service noise exposure was most likely the 
cause of his hearing loss.  This evidence is considered new 
and material and the claim is reopened herein.  

As the claim is reopened, the Board must consider the merits.  
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, a veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting competent evidence that the current disability 
is causally related to service.  Id. at 160.

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

The Veteran contends that he currently has bilateral hearing 
loss related to in-service noise exposure.  In his August 
2006 Form 9, the Veteran reported that during service he was 
a printing press operator and was subjected to the loud 
noises of the presses inside a closed non-sound proofed 
building.  He indicated that no hearing protection was 
provided in the shop and they had to holler and shout loudly 
to be heard above the noise levels.  Following discharge he 
worked in stores and other businesses that were basically 
free of excessively loud noise.  He indicated that he does 
not hunt, target practice, or attend concerts or other loud 
sporting events.  At the hearing, he testified that he was a 
duplicating specialist in service and he ran a printing press 
all day long.  He described the work environment as very, 
very noisy.  

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was duplicating specialist.  
Related civilian occupation was duplicating machine operator 
II.  The Veteran's reports of in-service noise exposure are 
supported by the evidence of record and acoustic trauma is 
established.  

On enlistment examination in September 1974, puretone 
thresholds were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
X
0
LEFT
5
10
0
X
0

On separation examination in August 1977, puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Private records from Dr. T.S. dated in September 1995 show 
the Veteran was seen regarding a sudden loss of hearing in 
the right ear for the past few weeks.  Hearing test showed 
bilateral sensorineural hearing loss with conductive hearing 
loss in the right ear.  It was noted that the sudden loss of 
hearing was suggestive that he may have had conductive 
hearing loss in the past and recently sudden loss of hearing 
causing noticeable hearing loss on the right side.  
Impression was otosclerosis with associated sensorineural 
hearing loss.  The Veteran was seen again in January 2000 
with complaints of worsening of hearing.  Hearing test showed 
bilateral moderate to severe sensorineural hearing loss with 
conductive hearing loss on the right.  There was a 
significant decrease of hearing in both ears since the last 
test in 1995.  Impression was bilateral sensorineural hearing 
loss with conductive hearing loss of the right ear most 
likely otosclerosis.  

The Veteran underwent an examination by a VA audiologist in 
August 2003.  The claims file was reviewed.  The examiner 
discussed the Veteran's history and noted she felt that an 
ear, nose, and throat (ENT) physician would be more capable 
of making a decision as to the otosclerotic portion of the 
Veteran's problems, and as to the rapid deterioration of 
hearing in the left ear in a five year span.  The Veteran 
reported that his hearing loss was first noticed when he 
returned home from the service and that it has been 
progressive in nature.  He reported some noise exposure 
involved in his current employment but he has not been 
required to wear hearing protection.  Audiological test 
results showed a severe mixed hearing loss 500 Hz through 
4000 Hz with a moderately severe response at 1000 Hz in the 
right ear; and flat moderate to moderately severe 
sensorineural hearing loss in the left ear.  It was noted 
that copies of the test results were sent to the ENT clinic 
for the Veteran's scheduled appointment that same day.  The 
examiner made the following additional comment:

Although the veteran presents with 
bilateral hearing loss accompanied by 
bilateral tinnitus and reports three 
years of unprotected military noise 
exposure with printing presses, I cannot 
state that it, is as likely as not, that 
these conditions are related to military 
noise exposure.  I make this statement 
after reviewing audiograms showing 
hearing within normal limits bilaterally 
at entry into and [exit] from the 
military.  In 1995, the veteran was still 
exhibiting hearing within normal limits 
in the left ear (although it was 
borderline normal) and a mixed hearing 
loss in the right ear diagnosed by his 
physician as otosclerosis with an 
associated sensorineural hearing loss 
component.  

The Veteran also underwent a VA ear disease examination in 
August 2003.  The claims file was available and reviewed.  
The Veteran reported significant in-service noise exposure 
working in a printing shop without hearing protection.  The 
examiner noted that the audiogram performed that day showed a 
baseline sensory neuro hearing loss of a moderate degree 
bilaterally.  There was a mild low frequency conductive 
component in the left ear and a significant 20 to 30 decibel 
component in the right ear.  Impression included hearing 
loss.  The examiner, a medical doctor, stated as follows:

Patient has significant hearing loss 
worse in the right than the left.  The 
left ear is due to a sensory neuro 
hearing loss.  The right ear has a 
combination of sensory neuro and 
conductive component.  I believe the 
conductive component in the right ear is 
due to otosclerosis as this is thought to 
be a genetic transmission of disease, I 
do not believe this component of his 
hearing loss is due to his time in the 
active service, but I do believe his 
baseline sensory neuro hearing loss which 
is of a moderate level is due to noise 
exposure sustained while on active 
service.  

A March 2005 statement from Dr. T.S. indicates that the 
Veteran had a history of loud noise exposure at work during 
printing press at the U.S. Air Force and this is the cause of 
his hearing loss, most likely (than not) with permanent nerve 
damage.  

The Veteran underwent additional VA audiometric examination 
in October 2005.  He reported bilateral hearing loss, right 
greater than left, which he first noticed many years ago.  He 
reported military noise exposure and essentially denied 
civilian noise exposure.  Audiological test results showed 
severe to profound sensorineural loss 2 to 4kHz with mixed 
loss 500 to 1kHz in the right ear and moderately-severe to 
severe sensorineural hearing loss in the left ear.  Due to 
the asymmetric hearing loss and some low frequency conductive 
component, an ENT evaluation was recommended.  The examiner, 
an audiologist, commented that without the benefit of 
previous audiological results, the current level of hearing 
loss revealed cannot be attributed to military noise exposure 
without resorting to mere speculation.  

The Veteran most recently underwent a VA audiometric 
examination in July 2008.  The claims file was reviewed and 
pertinent history was discussed.  The examiner noted that 
puretone results were most likely elevated and should not be 
used for rating purposes.  Diagnosis was suspected mixed 
hearing loss right ear and sensorineural hearing loss, left 
ear with functional overlay at this time.  An ENT consult was 
recommended to rule out middle ear pathology in both ears and 
retesting was recommended after any medical intervention.  
The examiner opined that it was less likely as not (less than 
50/50 probability) that the bilateral hearing loss was caused 
by or a result of military noise exposure.  The rationale for 
the opinion was based on review of the record, that the 
Veteran had normal hearing at discharge, and an ENT reported 
that otosclerosis was present in the right ear.  

The Veteran was seen again by a VA audiologist in August 
2008, in response to a consult received from the referring 
physician.  The Veteran was thereafter referred to ENT to 
explore a medical/surgical management approach.  The Veteran 
was issued a pocketalker amplification device.  

The Veteran underwent an ENT surgery consult in October 2008.  
Impression was mixed hearing loss asymmetric.  It was noted 
that there were no findings to support middle ear pathology 
and with the Stenger test and unreliability, the concern over 
malingering was present.  Additional testing was ordered to 
rule out retrochochlear and middle ear pathology.    

As noted, the evidence shows the Veteran was exposed to in-
service acoustic trauma.  He has consistently denied 
significant post-service occupational noise exposure or 
recreational noise exposure.  Despite recent examination 
indicating puretone test results were elevated and should not 
be used for rating purposes, the evidence of record clearly 
shows that the Veteran meets VA's criteria for a hearing loss 
disability.  See 38 C.F.R. § 3.385 (2008).  Service 
connection, however, requires that current hearing loss be 
related to military service.  See 38 C.F.R. § 3.303 (2008).  

On review, there is no evidence of hearing loss for VA 
purposes during active duty or for many years thereafter.  
Medical evidence shows a mixed hearing loss at present, and 
the claims file contains conflicting opinions regarding the 
relationship between current hearing loss and in-service 
noise exposure.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
Review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

The medical opinions were rendered by both medical doctors 
and VA audiologists.  The Board notes that a VA audiologist 
generally possesses sufficient medical training and knowledge 
to render an informed opinion on the matter of whether the 
claimed hearing loss is related to the Veteran's military 
service.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Regarding access to the claims file, with the exception of 
Dr. T.S. and the October 2005 VA examiner, it appears it was 
available for review.  Dr. T.S., however, was familiar with 
the Veteran's noise exposure history and the mixed component 
of his hearing loss.  

Regarding the October 2005 statement that the examiner could 
not attribute hearing loss to service without resort to 
speculation, the Board does not consider this negative 
evidence.  Instead, it appears to be a statement that an 
opinion could not be rendered without the benefit of previous 
audiological results.  In considering the remaining medical 
opinions, the Board does not find a legitimate basis for 
favoring one over the other.  

In this case, the cause of the Veteran's current bilateral 
hearing loss may never be known to a certainty.  Under the 
benefit-of-the-doubt rule, for the Veteran to prevail, there 
need not be a preponderance of the evidence in his favor, but 
only an approximate balance of positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, resolving reasonable doubt in the Veteran's 
favor, service connection for bilateral hearing loss is 
warranted.  See 38 C.F.R. § 3.102 (2008).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


